Citation Nr: 0712429	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition 
(claimed as teeth and gum problems).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from February 1971 to 
November 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  There are no complaints or findings for dental injury or 
trauma in service.

2.  Competent evidence of a recognized VA dental disability 
is not shown.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service. 38 U.S.C.A. § 1712 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the appellant seeks service connection for a 
dental condition, claimed as teeth and gum problems.  He 
noted in his April 2005 claim that the fillings put in his 
teeth in service were crumbling and that his gums bleed and 
swell when he brushes his teeth.  He further stated that all 
his teeth with fillings are rotten.  Service dental records 
are silent for traumatic injury to the teeth, jaw, or other 
oral structures of the mouth.  These records show routine 
dental care, including fluoride treatment and findings for 
dental carries.

No dental condition is shown in service for which service 
connection may be awarded.  The appellant does not allege 
that he sustained trauma to his teeth or mouth during service 
and, as he does not allege any dental disorder due to combat, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.  Thus, service connection for a dental condition 
involving service trauma may not be granted, and there is no 
related eligibility for treatment under Class II(a).

Additionally, entitlement to service connection or treatment 
under any of the other possible classes of eligibility is not 
warranted.  For instance, there could be no eligibility for 
Class I dental care since he is not shown to have a service- 
connected compensable dental condition.  See 38 C.F.R. § 
4.150.  He also does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty, so there could 
be no eligibility for one-time Class II treatment for any 
service-connected noncompensable dental condition.  He also 
was not a POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c).  Other classes 
discussed under 38 C.F.R. § 17.161 are not relevant to the 
instant case.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Accordingly, the issue of service connection for a 
dental condition is denied as a matter of law.

The Board notes that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

Service connection for a dental condition is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


